           Case 4:20-cr-00292-JM Document 60 Filed 12/23/20 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

UNITED STATES OF AMERICA                      )                        PLAINTIFF
                                              )
v.                                            )     No 4:20cr00292-02 BRW
                                              )
                                              )
DELINDA ALLUMS                                )                      DEFENDANT

                  MOTION TO MODIFY RELEASE CONDITIONS

      Comes now, Delinda Allums, by and through her attorney, Will Shelton,

and for her motion to modify release conditions states:

      1.      The Court ordered that Ms. Allums be released to inpatient drug

rehab followed by chemical free living.

      2.      The probation office informed the Court that Freedom House has a

bed available for Ms. Allums on December 28, 2020, but Freedom House will not

accept Ms. Allums directly from a jail.

      3.      The minute entry filed by ECF (Doc. 59) notes that the Court will

allow Ms. Allums to be “released today to live with her brother Mr. Williams, as

proposed, only if those details are arranged by defense counsel and confirmed

by USPO.” ECF # 59. Though the minute entry refers to Mr. Williams as Ms.

Allums’ brother, they are not siblings.

      4.      Defense counsel and the probation office have spoken with Mr. Brad

Williams of 2116 Division Street, North Little Rock, Arkansas, and he has agreed

to house Ms. Allums until she can enter Freedom House on December 28, 2020.

                                          1
           Case 4:20-cr-00292-JM Document 60 Filed 12/23/20 Page 2 of 2




      5.      Stacy Williams, the attorney representing the United States has

informed defense counsel that she has no objection to the requested

modification.

      6.      Ms. Allums requests that the order be modified to allow her to be

released today with the additional condition that she reside with Mr. Williams at

2116 Division Street, North Little Rock, Arkansas until she enters drug treatment.

      For the foregoing reasons, Ms. Allums requests that the Court modify the

order to allow her immediate release and for all other just and proper relief.

                                             Respectfully submitted,

                                             LISA G. PETERS
                                             FEDERAL DEFENDER

                                       By:   Will Shelton, 2011086
                                             Assistant Federal Defender
                                             The Victory Building, Suite 490
                                             1401 West Capitol Avenue
                                             Little Rock, AR 72201
                                             Telephone: (501) 324-6113
                                             E-mail: will_shelton@fd.org




                                         2
